Citation Nr: 1420569	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 30, 2012.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, since July 30, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 30, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent rating for PTSD.  

The Board remanded the issue of an increased rating for PTSD in December 2010 and July 2012.  

In a December 2012 rating decision, the Appeals Management Center (AMC) granted a 70 percent rating for PTSD, effective July 30, 2012.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In a November 2013 rating decision, the RO granted a TDIU, effective July 30, 2012.  When evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed his claim for an increased rating for his service-connected PTSD in December 2006, the record reflects that he stopped working in December 2008, and there is evidence suggesting that he may have been unemployable as a result of his service-connected PTSD prior to July 30, 2012.  Inasmuch as a TDIU may be available prior to July 30, 2012, the Board finds that the claim for a TDIU prior to July 30, 2012 is part of the pending appeal for an increased rating for the service-connected PTSD.

As noted on the title page, the Veteran is represented in the present appeal by Disabled American Veterans, as a December 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is of record.  In December 2013, the Veteran filed a VA Form 21-22 naming the Missouri Veterans Commission as his representative.  The filing of the new VA Form 21-22 in December 2013, however, does not change the Veteran's representation for purposes of the appeal presently before the Board, as it was filed more than 90 days after the appeal was certified to the Board in February 2013.  The Board will not accept a request for a change in representation received more than 90 days after an appeal is certified to the Board unless the appellant demonstrates on motion that there was good cause for the delay.  38 C.F.R. § 20.1304(b) (2013).  Here, the Veteran did not provide good cause as to why the VA Form 21-22 was not filed within 90 days of certification of the appeal to the Board.  Notably, the December 2013 VA Form 21-22 was submitted to the RO rather than to the Board.  Therefore, Disabled American Veterans remains the Veteran's representative for purposes of this appeal only.  The December 2013 appointment of the Missouri Veterans Commission as the Veteran's representative is referred to the Agency of Original Jurisdiction (AOJ) for consideration.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file but which were considered by the AMC in the most recent supplemental statement of the case (SSOC), issued in January 2013.  The Virtual VA e-folder also includes an October 2013 VA PTSD examination which was not of record at the time of issuance of the most recent SSOC.  However, in February 2013, the Veteran, via his representative, submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304.  Moreover, the Board is granting a 100 percent rating for PTSD from July 30, 2012, and the October 2013 VA examination report is not pertinent to the issue of a rating in excess of 30 percent for PTSD prior to that date, thus, the Veteran is not prejudiced by the Board's consideration of this evidence.  See 38 C.F.R. § 20.1102.

The VBMS e-folder reflects that, in January 2014, the Veteran filed a claim for service connection for bilateral hearing loss and tinnitus.  A claim for service connection for bilateral hearing loss was previously denied in a September 2011 rating decision. The issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU prior to July 30, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 30, 2012, the Veteran's PTSD was manifested by anxiety, sleep impairment (including nightmares), panic attacks, memory loss, anger, irritability, dysphoria, depressed mood, flashbacks, and intrusive thoughts; these symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Resolving all doubt in favor of the Veteran, since July 30, 2012, his PTSD has more nearly approximated total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD prior to July 30, 2012 have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for PTSD have been met effective July 30, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.





Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran filed his claim for an increased rating in December 2006.  He was provided with the relevant VCAA notice in January 2007, prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with VA examinations which address the severity of his service-connected PTSD and provide findings responsive to the pertinent rating criteria.  These VA examination reports are adequate to evaluate this disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The claim for an increased rating for PTSD was remanded in July 2012 because in April 2011, the AMC wrote to the Veteran informing him that it would be asking a VA examiner who examined him in December 2010 to review the claims file and provide an addendum with any additional comments, since the claims file had not been available for review during the examination.  The Board observed that the VA examiner did review the claims file later in December 2010 and provided additional comments; however, indicated that clarification was required as to whether that addendum was deemed adequate by the AMC, or if some further medical opinion evidence had been obtained after the April 2011 letter was sent to the Veteran.  The claim was also remanded to afford the Veteran a new VA examination to evaluate his service-connected PTSD and to obtain any additional relevant treatment records.  


On remand, the AMC did not clearly address whether an addendum to the December 2010 VA examination (other than the addendum made later that month) had been obtained; however, the Board observes that the VA examination report in the claims file, which includes the December 2010 addendum, was printed in July 2011.  Another copy of this VA examination report, printed in January 2011, does not include the December 2010 addendum.  A copy of the December 2010 VA examination report and addendum, printed in July 2012, after issuance of the Board's remand, includes a handwritten note stating the addendum was posted on the April 2011 letter.  The Board finds that this note reflects that no additional medical opinion was obtained from the December 2010 VA examiner after issuance of the April 2011 letter to the Veteran; rather, as a result of this letter, the responsive addendum, which had previously been provided in December 2010, was simply printed in response to that correspondence.  

Subsequent to the July 2012 remand, additional VA treatment records were obtained and associated with the claims file/e-folder, and the Veteran was afforded VA examinations to evaluate his service-connected PTSD in July 2012 and October 2013.  These VA examinations are responsive to the pertinent rating criteria and are, therefore, adequate.  See Barr, 21 Vet. App. at 311.  In light of the above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

A September 2011 rating decision in the Virtual VA e-folder, in which the RO denied service connection for bilateral hearing loss, reflects that the evidence considered included a VA Form 21-4138, Statement in Support of Claim, received in October 2010.  This statement is not of record in the paper claims file or Virtual VA or VBMS e-folders; however, as this statement was apparently submitted in conjunction with the Veteran's claim for service connection for bilateral hearing loss it is not pertinent to the claim for an increased rating for PTSD.  Moreover, the VA treatment records and VA examination reports of record describe the severity of the Veteran's service-connected PTSD during the pendency of the appeal and are adequate to evaluate this disability.  Remand to obtain the October 2010 statement from the Veteran would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Similarly, the November 2013 rating decision in the Virtual VA e-folder, in which the RO granted a TDIU, effective July 30, 2012, reflects that the evidence considered included a letter from the Veteran requesting a TDIU, received in March 2013, and a VA Form VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received in October 2013.  These documents are not of record in the paper claims file or the Virtual VA e-folder.  While these communications from the Veteran may be pertinent to the severity of his PTSD since July 30, 2012, they would not be pertinent to the evaluation of the Veteran's service-connected PTSD prior to that date, which is adequately described in the evidence presently of record.  In light of the decision below to grant a 100 percent rating effective July 30, 2012, remand to obtain these documents would also impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, supra.  

The October 2013 VA examination report reflects that the Veteran reported that he was receiving bi-monthly to monthly medication management and therapy for PTSD at a VA Medical Center (VAMC).  In March 2014, the Veteran filed a claim for an increased rating for PTSD in which he reported that he was currently receiving VA treatment for PTSD.  The most recent VA treatment records currently associated with the claims file/e-folder are dated in July 2012.  However, as the evidence of record is sufficient to grant a 100 percent rating for PTSD, effective July 30, 2012, remand to obtain these additional VA treatment records, which are not pertinent to the question of the severity of the Veteran's PTSD prior to July 30, 2012, is not warranted.  See Soyini, supra.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 




The Veteran submitted his current claim for an increased rating in December 2006.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Considering the pertinent evidence of record in light of the law, the Board finds that a rating in excess of 30 percent for PTSD, prior to July 30, 2012, is not warranted.  However, resolving all reasonable doubt in favor of the Veteran, a 100 percent rating is warranted from July 30, 2012.  

As an initial matter, VA treatment records reflect that, in addition to PTSD, the Veteran has been diagnosed with anxiety, panic, and depression.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication that it is possible to distinguish the symptoms from the Veteran's PTSD, anxiety, panic, and depression as described in the VA treatment records.  While the October 2013 VA examiner did indicate that it was possible to differentiate the symptoms attributable to the Veteran's PTSD and the symptoms attributable to his major depressive disorder, he opined later in the examination report that the Veteran's depressive symptoms were more likely than not related to PTSD.  Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD.

Prior to July 30, 2012

During VA treatment in April 2006, the Veteran stated that he had recently been prescribed Xanax and described himself as "a lot better, more relaxed, calmer."  He did not describe clinical depression, but reported scattered episodes of dysphoric symptoms.  He was not suicidal.  There was no psychosis.  In June 2006, he reported that his anxiety had been "reasonably well managed overall" with Xanax and described himself as maintaining at work "generally well."  He denied any significant depressive symptoms.  In August 2006, the Veteran reported scattered episodes of anxiety with panic.  During VA treatment in October 2006, he reported no panic attacks.  In December 2006, he reported a couple of minor panic attacks, "nothing extreme by any means."  He described nightmares and intrusive thoughts which were "manageable for him."  

On VA examination in January 2007, the Veteran reported that had been married for 38 years and had two daughters and four grandchildren, all of whom he saw frequently.  He stated that he and his wife spent time with friends and enjoyed eating out and going to movies.  He described attending his grandchildren's school activities.  Mental status examination revealed no impairment of thought processes or communication.  The Veteran denied delusions and hallucinations and there was no evidence of inappropriate behavior.  He denied suicidal or homicidal thoughts.  He was able to maintain his personal hygiene and other basic activities of daily living and was fully oriented to person, place, and time.  He described his memory as "not very good" and reported keeping a notebook in his pocket at work.  He denied obsessive, ruminative thoughts or ritualistic, compulsive behavior.  Speech was logical and goal-directed and rate and flow were normal.  He stated that he frequently became anxious and called these periods of anxiety, which occurred as often as five times a week, panic attacks; however, the examiner stated that whether or not these episodes were actually panic attacks remained questionable.  He denied any problems with impulse control.  He reported that his sleep was sometimes interrupted by Vietnam-related nightmares.  The Veteran stated that he was easily angered, but could control his anger.  The examiner opined that he appeared to have a mild level of PTSD.  Psychological testing revealed him to be severely anxious and moderately depressed.  The examiner assigned a GAF score of 70 and commented that the Veteran had only mild and transient problems related to his PTSD.  

In a February 2007 letter, the Veteran's wife described him as getting "upset and angry over the smallest of things, that do not go as he wants or expects."  She reported that they could not go to their grandchildren's sporting events without him getting upset if calls did not go the way he wanted.  During VA treatment in March 2007, the Veteran reported an increase in overall anxiety, "not so much actual panic attacks a generalized anxiety."  He also described some mild to moderate dysphoria.  He denied being hopeless or suicidal and reported that he had not been missing work.  In April 2007, the Veteran described himself as "doing better" since the addition of a new medication and reported that he was feeling a bit more relaxed, organized, and more optimistic.  

In June 2007, the Veteran reported that he had had no panic attacks and his overall anxiety level had been "under control."  He described his mood as generally stable and denied serious depression since his last visit.  In February 2008, the Veteran reported that he noticed he had more restlessness, anxiousness, irritability, dysphoria and intrusive thoughts when he was unable to keep his medications down during a viral illness, but reported that he did "pretty well" as regards his symptoms with his medications.  He denied any outright panic.  

In June 2008 the Veteran stated that he was doing generally well with no significant panic attacks or depression.  On examination he was calm and organized with normal psychomotor function, good concentration, and appropriate affect.  Thought form was linear.  During VA treatment in January 2009, he denied overt panic and depression.  On examination he was pleasant, calm, and oriented with good mood and full, appropriate affect.  A June 2009 VA treatment record reflects that the Veteran described himself as more irritable, anxious, and depressed.  He denied suicidal ideation.  He stated that he had been "short" and verbally mean to his wife and friends.  On examination mood was low and affect was constricted.  During VA treatment in August 2009 the Veteran described his anxiety as more regulated in frequency and intensity and reported that he felt more relaxed in general.  He was less depressed and described himself as more tolerant and patient.  In April 2010, the Veteran reported that he was "doing ok" and had no acute complaints.  On examination he was pleasant, insightful, and organized.  During VA neurology treatment in June 2010, the Veteran described himself as more forgetful.  The impression was forgetfulness.  In July 2010, he described himself as more depressed and anxious with more frequent irritability.  He was not hopeless or suicidal.  


During an October 2010 VA neuropsychological assessment, the Veteran reported that he had retired due to issues regarding PTSD.  He stated that he had noticed memory difficulties for the past few years which were getting worse.  He reported that he could remember the distant past, but had problems recalling where he placed things, items to get at the store, etc.  On examination, he was oriented and attention and comprehension were intact.  Speech was fluent.  He described ruminative thoughts, feeling unhappy and helpless, worrying, not having adequate energy, being easily upset, having trouble concentrating, and having difficulty making decisions.  He denied thoughts of harming himself or others.  Immediate figural memory was in the average range but delayed figural memory was low.  The psychologist reported that, overall verbal memory was generally adequate and stated that it was possible that the subjective memory complaints were exacerbated by PTSD.   In November 2010, the Veteran reported having a bad couple of weeks, with two incidents which had caused extra stress and anxiety; however, he described these incidents as singular events and the psychiatrist commented that he actually managed through them pretty well.  On examination the Veteran was mildly anxious and dysphoric. 

On VA examination in December 2010, the Veteran reported that his mood varied and described his energy and motivation as somewhat down.  He denied suicidal ideation.  He reported that he retired in December 2008 because his employer felt that he was taking too many medications to be able to drive well and stated that one positive effect was that he was able to spend more time with his three grandchildren, which he enjoyed.  He reported that he and his wife socialized with their two daughters and their families.  He described enjoying exercising and doing chores around the house, and reported that he continued to help out on his son-in-law's farm.  On examination, the Veteran exhibited no impairment of thought processes or communication.  He denied delusions and frank hallucinations, although he described sometimes seeing shadows.  Behavior was appropriate and the Veteran denied suicidal or homicidal thoughts.  He described his memory as "terrible."  He reported worrying, but denied compulsive thoughts.  Speech was logical, linear, and goal-directed with normal rate and flow.  He reported infrequent panic attacks.  Psychological testing revealed that the Veteran was slightly more depressed and had slightly more symptoms than at the time of his previous evaluation.  The Axis I diagnosis was PTSD, moderate, chronic and a GAF score of 57, representing moderate symptomatology, was assigned.  The examiner noted that the medication the Veteran was taking "basically led to his retiring a bit earlier than he would have liked."  The examiner commented that the Veteran's problems with anger and being easily startled did not appear to have affected his social functioning in any meaningful fashion.  

In February 2011, the Veteran described his mood as more depressed and his sleep as poor.  He also reported increased irritability and intolerance.  During VA treatment in April 2011, he described a few recent incidents which caused a fairly strong panic reaction and discussed how he managed these incidents, such as separating himself from the situation and taking medication.  On review of systems in June 2011, the Veteran denied mood changes, anxiety, and memory loss.  On examination, he was oriented to person, place, and time and short and long term memory were intact.  On examination the following day, the Veteran's mood was "ok" and his affect was constricted.  During VA treatment in September 2011, the Veteran described his mood as adequately stable and denied sharp irritability or acute depression.  He reported that his anxiety/panic was under adequate control with Xanax.  On examination speech was regular rate and rhythm and thought form was linear.  Mental status examination in November 2011 revealed a mildly depressed mood and constricted affect.  In January 2012, the Veteran denied major panic attacks since his last visit and described himself as mildly depressed.  

In a January 2012 VA treatment plan, the Veteran discussed his PTSD and reported that he could "pretty much control my problems - my anxiety coming on, panic attacks, claustrophobic [sic], you name it."  He stated that, when he felt symptoms coming on, he would take his medication and walk around for a bit and was usually able to "settle back down."  He stated that he had been able to go to the movies two or three times, although he still did not like the "closeness" and reported that he had good family support from his wife and daughters.  In March 2012, the Veteran described his mood as depressed and anxious and reported panic attacks when he was in crowds or traffic jams.  On examination speech was regular rate and rhythm with no pressure or response latency.  Mood was depressed and anxious.   In May 2012, he complained of high anxiety, but denied an increase in depression.  On examination speech was regular rate and rhythm with no pressure or response latency.  Mood was anxious.  During VA treatment in June 2012, the Veteran complained of an irritable mood.  On examination speech was clear with no pressure or response latency.  Mood was irritable and he described depression and anxiety.  

Mental status examination in March, May, and June 2012 reflects that the Veteran denied suicidal and homicidal ideation and audio and visual hallucinations.  He denied paranoia.  Thought processes were intact and logical with no tangentiality or loose associations.  Cognition was grossly intact and insight and judgment were good.  On each date, the Axis I diagnosis was chronic PTSD and the psychiatrist assigned a GAF score of 58.  

During VA treatment on July 9, 2012, the Veteran reported a very unstable mood, with thoughts of suicide in the last week.  He denied a plan to hurt himself and reported feeling safe as long as his wife was with him.  He denied hallucinations or paranoia.  On examination, the Veteran's mood was less labile, although he still reported periods of hopelessness.  He denied current thoughts of suicide and declined inpatient hospitalization.  On examination, speech was clear with no pressure.  Mood was anxious, labile, and depressed.  He denied current suicidal and homicidal ideation and audio and visual hallucinations.  Thought processes were intact and logical, with no tangentiality or loose associations. Cognition was grossly intact and insight and judgment were good.  The Axis I diagnosis was chronic PTSD and the psychiatrist assigned a GAF score of 50. 

Collectively, the evidence during the period prior to July 30, 2012 reflects that the Veteran's PTSD was manifested by anxiety, sleep impairment (including nightmares), panic attacks, memory loss, anger, irritability, dysphoria, depressed mood, flashbacks, and intrusive thoughts.  These symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Significantly, the January 2007 VA examiner commented that the Veteran had only mild and transient problems related to his PTSD and the December 2010 VA examiner reported that he was assigning a GAF score representing moderate symptomatology.  

At no point during this period has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 30 percent.  In this regard, the evidence does not show the Veteran to have flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or other symptoms of PTSD that are characteristic of a 50 percent rating.

Rather, the Veteran's affect was described as appropriate during VA treatment in June 2008.  Although his affect was described as constricted in June 2009 and June and November 2011, it has not been described as flattened.  Speech was logical and goal-directed and rate and flow were normal on VA examination in January 2007 and speech was fluent in October 2010.  In May 2012, speech was regular rate and rhythm with no pressure or response latency and, the following month, speech was clear with no pressure or response latency.  Judgment was described as good in March, May, June, and July 2012.  There was no impairment of thought processes on VA examination in January 2007 or in December 2010 and thought form was described as linear during VA treatment in June 2008 and September 2011.  Thought processes were intact and logical with no tangentiality or loose associations in March, May, June, and July 2012.  

While the Veteran has, at times, reported panic attacks, and, during the January 2007 VA examination, he referred to periods of anxiety occurring as often as five times a week as panic attacks, the examiner stated that whether or not these episodes were actually panic attacks remained questionable.  Significantly, the Veteran reported only "scattered" episodes of anxiety with panic in August 2006; denied panic attacks in October 2006; and reported only a couple of minor panic attacks in December 2006.  In June 2007, the Veteran reported that he had had no panic attacks and he denied any outright panic during VA treatment in February 2008.  He denied having any significant panic attacks during VA treatment in June 2008 and denied overt panic in January 2009.  He described only infrequent panic attacks in December 2010.  In January 2012, he denied major panic attacks since his last visit.  In March 2012, the Veteran reported panic attacks when he was in crowds or traffic jams; however, he did not report that this occurred more than once a week.  

The Veteran has also described memory impairment, including during the January 2007 and December 2010 VA examinations and during VA treatment in June and October 2010; however, the psychologist who evaluated the Veteran in October 2010 described the Veteran's overall verbal memory as being generally adequate.  Additionally, the Veteran denied memory loss during VA treatment in June 2011 and short and long term memory were intact on examination.  Mild memory loss is contemplated in the 30 percent rating currently assigned.  Even though the Veteran reported in October 2010 that he had difficulties remembering what items to get at the store, the evidence does not reflect that his memory impairment has resulted in retention of only highly learned material or forgetting to complete tasks, as contemplated in a 50 percent rating.  Moreover, the findings on examination in October 2010 and June 2011 support the conclusion that the Veteran's reported memory impairment is no worse than mild.  

The evidence reflects that the Veteran has exhibited disturbances of motivation and mood at least some times prior to July 30, 2012, as he has been described as dysphoric and depressed and his mood has been described as low, anxious, irritable, and labile.  He reported that his motivation was somewhat down in December 2010.  However, as discussed above, the evidence of record indicates that the Veteran's PTSD has not been manifested by several of the symptoms contemplated in the criteria for a 50 percent rating.  Notably, depressed mood and anxiety are contemplated in the 30 percent rating currently assigned.

Additionally, the evidence does not demonstrate difficulty in establishing and maintaining effective work and social relationships as contemplated in the criteria for a 50 percent rating.  Rather, the Veteran described himself as maintaining at work "generally well" in June 2006.  He described spending time with family members and friends, including going out to eat and to the movies, on VA examination in January 2007.  Although he described himself as being "short" and verbally mean to his wife and friends in June 2009, he reported to the December 2010 VA examiner that he was enjoying spending more time with his grandchildren and was helping on his son-in-law's farm.  The examiner opined that the Veteran's problems with anger and being easily startled did not appear to have affected his social functioning in any meaningful fashion.  In January 2012, he reported good family support from his wife and daughters.  

The Board has considered that the Veteran has reported that he retired in December 2008 because his employer felt he was taking too many medications to be able to drive well.  The claim for a TDIU prior to July 30, 2012, is being remanded below to consider whether the Veteran was unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience during that time.  However, for the reasons discussed above, the evidence does not reflect that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment as contemplated in the criteria for a 50 percent rating prior to July 30, 2012.  It follows that the criteria for an even higher rating likewise are not met.  

In reaching this determination, the Board has considered that, on July 9, 2012, the Veteran reported thoughts of suicide in the last week; however, he denied current suicidal ideation.  While suicidal ideation is one of the symptoms listed in the criteria for a 70 percent rating for PTSD, the evidence does not reflect that the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas prior to July 30, 2012.  In this regard, the evidence does not reflect obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The Board must consider the Veteran's entire symptomatology when determining the appropriate rating and finds that the pertinent evidence of record reflects that the Veteran's overall disability picture most closely approximates that contemplated by a 30 percent evaluation prior to July 30, 2012.  

The Veteran was assigned GAF scores of 70 in January 2007, 57 in December 2010, 58 in March, May, and June 2012, and 50 in July 2012.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).


Despite the above GAF scores, the evidence does not reflect flat affect or circumstantial speech and, while the Veteran reported prior suicidal ideation in July 2012, he denied any current suicidal ideation and the record does not reflect severe obsessional rituals.  Importantly, a GAF score is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  As discussed, the evidence reflects that the Veteran's overall disability picture most closely approximates a 30 percent rating during this period.  

In adjudicating a claim the Board must assess the competence and credibility of the evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences symptoms such as intrusive thoughts, flashbacks, nightmares and sleep impairment, panic, irritability, anger, memory impairment, depressed mood, and anxiety.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences. However, in determining the actual degree of disability, the medical evidence prepared by a skilled neutral professional is more probative evidence and thus the examination and treatment record findings are more probative of the degree of mental impairment.

The Veteran's PTSD has also not been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis prior to July 30, 2012.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected PTSD.  The rating schedule contemplates the described symptomatology of anxiety, sleep impairment (including nightmares), panic attacks, memory loss, anger, irritability, depressed mood, and occupational and social impairment.  Moreover, the Court has held that the General Rating Formula also contemplates symptoms not explicitly mentioned therein.  Mauerhan, supra. Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since July 30, 2012

On VA examination on July 30, 2012, the examiner reported that the Veteran experienced the following symptoms of PTSD:  depressed mood; anxiety, suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short- and long- term memory; memory loss for names of close relatives, own occupation, or own name; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; spatial disorientation; persistent delusions or hallucinations; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene. 

While the July 2012 VA examiner indicated that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of his PTSD, she nevertheless reported that he experienced four of the symptoms described in the criteria for a 100 percent rating.  She opined that the Veteran's PTSD had worsened from moderate to severe/extreme.  The examiner noted that the symptom by symptom reporting showed how consistent and how dangerous the Veteran's PTSD symptoms had become.  This VA examination report, therefore, reflects that the Veteran's PTSD more nearly approximated total occupational and social impairment as described in the General Rating Formula for Mental Disorders.  

Following VA examination in October 2013, the examiner opined that the Veteran's mental health diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner reported that the Veteran experienced the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, suicidal ideation, impaired impulse control, and persistent danger of hurting self or others.  

This VA examination report suggests some improvement in the Veteran's symptoms, and the examiner commented that the Veteran's PTSD appeared to have mildly decreased since the last examination.  Nevertheless, the examiner reported that the Veteran continued to experience significant symptoms of PTSD, and indicated that he was in persistent danger of hurting himself or others.  Additionally, although the examiner commented that the Veteran's recent VA therapy notes indicated that he had reported improvements in mood and PTSD symptoms, the Veteran described things as "rolling downhill" in the past year and described "blow ups", not realizing where he was at all times because of his medications, rapidly fluctuating moods, lower tolerance for stress, episodes of anger, several episodes of suicidal thoughts, decreased motivation, memory deficits (including for names, places, and dates), and difficulty focusing.  He stated that he was able to attend to daily hygiene because he was pushed by his wife and his wife reported that he had become more depressed and stopped participating in activities.

The Veteran's reported persistent danger of hurting himself or others and his report of memory deficits, including for names, places, and dates, are consistent with the assignment of a 100 percent rating.  

The October 2013 VA examination report also reflects that the Veteran's PTSD results in total occupational impairment.  The examiner commented that it was possible to differentiate the portion of occupational and social impairment caused by the Veteran's PTSD and his major depressive disorder and stated that the impairment from PTSD was related to interpersonal struggles due to angry outbursts, dissociative episodes, and behavioral challenges that had led to decreased safety, such as in driving, and added that these challenges made it unlikely that the Veteran could maintain employment in a safe and effective way.  He stated that the depressive symptoms, which were more likely than not related to PTSD, were contributing most to relationship struggles due to irritability and suicidal ideation.  The examiner opined that, based on the severity of the Veteran's depression, suicidal ideation, and increased anger issues, as well as his inability to maintain even modest roles that he once held, it was unlikely that he would be able to hold down a job of any sort.    

The October 2013 VA examination report does reflect that the Veteran was married, had a good relationship with his children, enjoyed his grandchildren, and continued to have cordial relationships with his past co-workers.  While the Veteran stated that he attended several positive events in the past year, including graduations, he reported that he had been told not to attend sports games or other crowded events because his anger issues had led to him yelling at the referees and others (he added that he would continue to go, but take medication beforehand).  Although the Veteran stated that his family members were trying to be supportive, the examiner opined that he had likely experienced reductions in his social supports.  

Thus, while the most recent VA examination report reflects that the Veteran does maintain social contact with family members and past co-workers, in light of the July 2012 and October 2013 VA examination reports, each of which identify symptoms contemplated in the criteria for a 100 percent rating, and the evidence reflecting that the Veteran's PTSD has resulted in total occupational impairment during this period, the Board finds that the evidence regarding whether or not the Veteran's PTSD has more nearly approximated total occupational and social impairment as contemplated for the assignment of a 100 percent rating since July 30, 2012 is evenly balanced.  Accordingly, a 100 percent rating is warranted, effective July 30, 2012.  

For the reasons discussed above, the Board has resolved reasonable doubt the Veteran's favor in determining that a 100 percent rating is warranted for PTSD from July 30, 2012, but finds that the preponderance of the evidence is against assignment of a rating greater than 30 percent prior to that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for PTSD, prior to July 30, 2012, is denied.  

A 100 percent rating for PTSD, effective July 30, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to ensure that the Veteran has received VCAA notice regarding the claim for a TDIU prior to July 30, 2012, to associate with the claims file/e-folder documents pertinent to that claim, and to obtain a supplemental medical opinion addressing this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file or e-folder any VCAA notice letter sent to the Veteran regarding a claim for a TDIU, to include an October 2013 letter referenced in the November 2013 rating decision.  If the Veteran has not been provided adequate VCAA notice, provide him notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a TDIU prior to July 30, 2012.  

2.  Associate with the paper claims file or Virtual VA e-folder a VA Form VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received in October 2013 and a letter from the Veteran, received in March 2013, as referenced in the November 2013 rating decision.  

3.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the October 2013 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's service-connected PTSD precluded his obtaining and retaining substantially gainful employment consistent with his education and occupational experience prior to July 30, 2012.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* During VA treatment in January 2009, the Veteran reported that he had been forced to retire three months before he had planned to. 

* The Veteran reported during VA treatment in August 2009 that he had been laid off from his job.  

* During an October 2010 VA neuropsychological assessment, the Veteran reported that he had retired due to issues regarding PTSD.  

* On VA examination in December 2010, the Veteran reported that he retired in December 2008 because his employer felt that he was taking too many medications to be able to drive well.  He described enjoying exercising and doing chores around the house, and reported that he continued to help out on his son-in-law's farm.  The examiner noted that the medication the Veteran was taking "basically led to his retiring a bit earlier than he would have liked."  

* The July 2012 VA examiner commented that, prior to the December 2010 VA examination, the Veteran lost his job as a freight mover due to taking too many medications.  

* During the October 2013 VA examination, the Veteran reported that he had tried to help his son-in-law with farming for a few years, but had to stop because he was "losing control" and drove a semi-loaded truck off the road, at which time he reportedly realized he was unable to focus and it was unsafe for him to continue working.  He stated that he had not worked in the past few years due to an inability to work safely or effectively and took early retirement from his previous employment due to anger control issues at work.  

* The October 2013 VA examiner opined that, based on the collateral report of his wife, as well as his report that he was prompted to retire early due to his behavioral challenges, the Veteran was unable to work due to cognitive, emotional, and behavioral challenges that made him unsafe in an occupational setting.  The examiner reported that the Veteran was given early retirement with little notice, reportedly due to his behavioral challenges and opined that it was unlikely that he would be able to manage the responsibilities of a job.  He concluded by stating that, based on the severity of the Veteran's depression, suicidal ideation, and increased anger issues, as well as his inability to maintain even modest roles that he once held, it was unlikely that he would be able to hold down a job of any sort.    

A complete explanation for all opinions expressed must be included in the examination report.  

If the October 2013 VA examiner is not available, the requested opinion should be obtained from another qualified examiner.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  Readjudication of the claim must include consideration of whether referral to the Director, Compensation and Pension Service is warranted, pursuant to 38 C.F.R. § 4.16(b).  If the benefit sought is denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


